320 S.W.2d 683 (1959)
Ex parte Michael H. FITZPATRICK.
No. 30545.
Court of Criminal Appeals of Texas.
February 11, 1959.
Walter P. Wolfram, Amarillo, for relator.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The application by telegram for writ of habeas corpus alleged that relator was unlawfully restrained of his liberty under a show cause order in contempt issued by a corporation court judge.
The application was set for hearing before this Court and relator was released upon bond.
No reason appears why a district judge in Potter or Randall County cannot hear the matter and grant such relief as relator may show himself entitled to.
While this Court has original jurisdiction to grant the writ of habeas corpus, we do so in cases such as this only when the relator has been unsuccessful in obtaining relief from a trial judge having similar jurisdiction.
The writ of habeas corpus will issue, returnable before Hon. E. E. Jordan, Judge of the 47th Judicial District of Texas, at the Courthouse in Amarillo, Texas, instanter. Judge Jordan or any district judge designated by him will hear the evidence and render judgment the same as though the writ had been issued by the trial judge hearing the evidence.